REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 2-4 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	Prior art of Allen, Jr. et al. (US 6,267,598 B1) in the abstract and Fig. 5 discloses an audio sign adapted to provide an aural message once the sign is tactilely actuated. The invention typically includes a graphical information section, a tactile information section, and a self contained audio section configured to provide aural information once tactilely actuated. Col. 2, lines 46-62 discloses audio circuitry associated with the sign and adapted to store and recover aural information; a speaker operatively associated with the audio circuitry for providing audible play of the aural information; and an actuator operatively coupled to the audio circuitry and positioned on the sign.
 	However, claims 2-4 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 4:  
 	“identifying the installed tactile map by using the electronic audio box; converting, by the keyboard, a pressure applied to a tactile reference mark of the tactile map into an electronic signal transmitted to the electronic audio box, and selection of the audio recording associated with the tactile reference mark; and reading, by the electronic box, of the selected audio recording and providing information on the region of interest corresponding to the pressed tactile reference mark.” See specification at ¶0025- ¶0030 of the specification as filed. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692